Citation Nr: 0735132	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected mild central disc bulge at L5-S1 with 
X-ray findings of early osteophyte formation at T12-L1 for 
the period from January 31, 1997 to January 12, 2005.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected mild central disc bulge at L5-S1 with 
X-ray findings of early osteophyte formation at T12-L1 for 
the period beginning on January 13, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected mild degenerative changes of the 
cervical spine with end-plate osteophytes at C5-C7 for the 
period from January 31, 1997 to July 17, 2002.  

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected mild degenerative changes of the 
cervical spine with end-plate osteophytes at C5-C7 for the 
period beginning on July 18, 2002.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  

6.  Entitlement to permanent and total disability rating for 
VA pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979, with additional service in the Army National 
Guard for various periods prior to July 1972 and subsequent 
to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision issued 
by the RO that, in part, denied a permanent and total 
disability rating for pension benefits.  

In a May 1991 decision, the Board denied a permanent and 
total disability rating for pension benefits.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claim (Court).  In December 1992, the Court 
granted a motion to vacate the May 1991 Board decision and 
remanded the appeal to the Board.  

In September 1993, the Board remanded the case to the RO for 
additional development.  In August 1996, the Board, in part, 
granted service connection for cardiovascular disability and 
remanded the case to the RO for additional development of the 
issue of pension benefits.  

This case also came to the Board on appeal from a September 
1998 rating decision by the RO that in part denied service 
connection for a low back and neck disabilities and 
entitlement to TDIU rating.  In April 1999, the Board 
remanded the case to the RO for additional development.  

In a December 2003 decision, the Board granted service 
connection for the low back and neck disabilities.  In an 
October 2004 rating decision, the RO assigned a 10 percent 
evaluation for the service-connected low back disability.  A 
10 percent evaluation was assigned for the service-connected 
neck disability, effective on January 1997.  

A 20 percent evaluation was assigned for the service-
connected neck disability, effective on July 2002.  The 
veteran submitted a Notice of Disagreement with each of these 
ratings in November 2004.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  

In a September 2005 rating decision, the RO assigned an 
increased 40 percent rating for the service-connected low 
back disability effective on January 2005.  Since the 
increase during the appeal did not constitute a full grant of 
the benefit sought, the claim for an increased evaluation for 
the low back disability remained on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993).  This rating decision did not 
address the service-connected neck disability.  

In a September 2006 decision, the Board remanded the appeal 
concerning the claims for increased ratings for the service-
connected low back and neck disabilities to the RO for 
issuance of a Statement of the Case addressing these issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The 
Board remand also instructed that the veteran should be 
advised that he must submit a Substantive Appeal to perfect 
his appeal regarding these issues.  

In April 2007, the RO issued a Statement of the Case 
addressing the issues of increased rating for the service-
connected low back and neck disabilities.  The veteran 
perfected his appeal in May 2007.  See 38 C.F.R. § 20.202 
(2007).  



FINDINGS OF FACT

1.  For the period January 31, 1997 to January 12, 2005, the 
service-connected mild central disc bulge at L5-S1 with X-ray 
findings of early osteophyte formation at T12-L1 is not shown 
to have been productive of more than a mild functional 
limitation or forward flexion of the thoracolumbar spine 
limited to less than 60 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  

2.  Beginning on January 13, 2005, the service-connected mild 
central disc bulge at L5-S1 with X-ray findings of early 
osteophyte formation at T12-L1 is not shown to be productive 
of intervetebral disc syndrome with incapacitating episodes 
lasting at least 6 weeks or unfavorable ankylosis of the 
entire thoracolumbar spine.  

3.  For the period January 31, 1997 to July 17, 2002, the 
service-connected mild degenerative changes of the cervical 
spine with end-plate osteophytes at C5-C7 is not shown to be 
productive of more than mild functional loss due to pain.  

4.  For the period beginning July 18, 2002, the service-
connected mild degenerative changes of the cervical spine 
with end-plate osteophytes at C5-C7 is shown to be productive 
of a limitation of forward flexion to 15 degrees or less or 
favorable ankylosis.  

5.  The service-connected disabilities alone or in the 
aggregate are not shown to currently preclude the veteran 
from securing or following a substantially gainful 
occupation, consistent with previous work and educational 
background.  

6.  The veteran currently is shown to be prevented from 
performing substantially gainful employment when all of his 
disabilities, age and other factors showing extended 
unemployment are considered.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected mild central disc bulge 
at L5-S1 with X-ray findings of early osteophyte formation at 
T12-L1, for the period January 31, 1997 to January 12, 2005 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2003).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected mild central disc bulge 
at L5-S1 with X-ray findings of early osteophyte formation at 
T12-L1, for the period beginning January 13, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2003).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected mild degenerative 
changes of the cervical spine with end-plate osteophytes at 
C5-C7, for the period January 31, 1997 to July 17, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a including Diagnostic Codes 5285-5295 
(2003).  

4.  The criteria for the assignment of a rating in excess of 
20 percent rating for the service-connected mild degenerative 
changes of the cervical spine with end-plate osteophytes at 
C5-C7, for the period beginning July 18, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2003).  

5.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  

6.  The criteria for a permanent and total disability rating 
for VA pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decisions.  However, the RO readjudicated the 
appeal in an April 2007 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
April 2007 Supplemental Statement of the Case provided the 
veteran with the required notifications per Dingess.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service-connected lumbar and cervical spine disabilities

A.  Applicable laws

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), addressing limitation of motion of the 
lumbar spine, a 10 percent evaluation was assigned for slight 
limitation of motion, a 20 percent evaluation was in order 
for moderate limitation of motion, while a 40 percent 
evaluation was warranted for severe limitation of motion.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned for 
slight limitation of motion, a 20 percent evaluation was in 
order for moderate limitation of motion, while a 40 percent 
evaluation was warranted for severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees and of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  


B.  Facts  

The veteran initially filed his claims for service connection 
for low back and neck disabilities in January 1997.  As 
noted, in a September 1998 rating decision the RO denied 
service connection for a low back and neck.  In April 1999, 
the Board remanded the case to the RO for additional 
development.  

Service connection for the low back and neck disabilities was 
finally established in a December 2003 Board decision.  In an 
October 2004 rating decision, the RO assigned a 10 percent 
evaluation for the service-connected low back disability.  A 
10 percent evaluation was assigned for the service-connected 
neck disability, effective in January 1997.  A 20 percent 
evaluation was assigned for the service-connected neck 
disability, effective in July 2002.  

In a September 2005 rating decision, the RO assigned an 
increased 40 percent rating for the service-connected low 
back disability effective on January 2005.  This rating 
decision did not address the service-connected neck 
disability.  

In a February 1995 VA examination, the veteran reported a 
history of cervical pain and stiffness since being hit by the 
gun tube of a tank in the back of the head in 1978.  Since 
that time, he had experienced increasing cervical pain and 
stiffness.  In addition, he reported pain and stiffness in 
his lower back on climbing off and onto tanks.  

An examination of the neck revealed tenderness at T7.  The 
veteran had forward flexion to 20 degrees, extension to 20 
degrees, normal lateral flexion, and rotation to 55 degrees.  

An examination of the lumbar spine revealed normal range of 
motion.  The veteran could stand on his toes, heels and squat 
to the floor without difficulty.  

In a February 1998 VA medical examination, the veteran walked 
in a normal fashion.  He complained of having low back pain 
and bilateral hip pain.  He reported the low back pain was 
intermittent.  He described the pain as an aching pain.  
There was no specific injury.  

He reported the pain increased in frequency and became 
persistent 3 years earlier.  There was no pattern to the 
worsened pain.  Cold and damp days markedly increased his 
symptoms.  Walking increased pain symptoms.  He had pain 
during 30 out of 30 days.  

On examination, the veteran used a chair as an assistive 
device with squatting.  He was able to walk on his toes and 
heels effectively.  Lumbosacral spine films showed a normal 
lumbar spine.  

In a November 1998 VA medical examination, the veteran walked 
in a normal fashion.  He complained of having spinal pain 
especially in the neck.  He also reported having pain with 
rotation of his neck.  

In a November 2000 VA treatment record, the veteran 
complained of chronic right low back and neck discomfort.  
His pain in his low back radiated to his right hip and 
buttock.  He had no lower extremity weakness, bladder or 
bowel dysfunction, or erectile dysfunction.  Walking or 
bending aggravated the low back pain and radiating component.  
A CT scan revealed L5-S1 central disc bulge but no clear 
spinal stenosis or foramina encroachment.  

The veteran described his neck pain as sharp pain in the 
posterior neck with radiation into both shoulders when most 
severe.  The pain was provoked by head movement, but was 
worse when he had headaches.  On examination, the neck and 
back were nontender to percussion.  There was no suggestion 
of root or cord pathology.  

In a July 2002 VA examination, the veteran reported that his 
cervical spine was sore.  He could not sleep at night or turn 
over because of the pain.  He had no feeling in the upper 
left shoulder, posteriorly, and occasionally, it felt like he 
had needles in his spine and neck.  He rated the pain as a 
constant level 4 out of 10 and a level 10 out of 10 with 
exacerbation.  He also described weakness, stiffness and 
fatigue after 10-15 minutes of looking up.  

The X-ray studies showed mild degenerative changes with end 
plate osteophytes at C5-C7.  There was minimal narrowing of 
disc space between C6 and C7.  There was no 
spondylolisthesis.  

The veteran had no spasm and strength in the upper 
extremities was normal to hand grips, biceps and triceps.  He 
had decreased pinprick sensation over the left upper back 
area.  He had forward flexion limited to 10 degrees, with 
pain an additional 10 degrees for a total of 20 degrees.  He 
had extension to 10 degrees, with discomfort an additional 10 
degrees for a total of 20 degrees.  He had 20 degrees of 
lateral flexion and 40 degrees of rotation, bilaterally.  

The veteran reported that his current lumbar spine pain was a 
level 4 out of 10 constantly and a level 10 out of 10 with 
exacerbations.  He complained of having weakness, stiffness, 
fatigability and decreased endurance with standing or sitting 
two hours or walking 200 yards.  

On examination, there was no paraspinous spasm present.  He 
had a normal gait.  He could stand on his toes and heels.  He 
had forward flexion to 70 degrees with discomfort, extension 
to 25 degrees with discomfort, lateral flexion to 30 degrees 
with discomfort an additional 5 degrees for a total of 35 
degrees, bilaterally, and rotation to 25 degrees with 
discomfort an additional 5 degrees for a total of 30 degrees, 
bilaterally.  

An August 2002 private MRI result showed degenerative change 
in the mid and lower cervical area with some mild narrowing 
at C5-C7.  There was no evidence of herniation or significant 
bulging annulus.  

In a January 2005 VA examination, the veteran complained of 
progressive neck and back pain.  The back pain was in the 
lower part and radiated into his hips posteriorly.  His pain 
was affected by changes in barometric pressure and aggravated 
by lifting and bending.  Pain was partially relieved by rest 
for a period of time.  

The chronic neck pain was aggravated by certain forms of 
bending and lifting and was noticeable at night when he tried 
to sleep.  The neck pain was associated with radiation in the 
posterior aspect of his shoulders.  Additionally, he had 
stiffness in the neck.  

On examination of the neck, the veteran had diffuse 
tenderness, mostly subjective, in the posterior aspect of his 
neck in the midline and along the paravertebral muscles.  
There was no spasm.  

Tenderness appeared to radiate into the trapezius muscles, 
bilaterally, but there were no spasms there either.  He had 
30 degrees of forward flexion, 10 degrees of extension, 25 
degrees of lateral bending, bilaterally, and 20 degrees of 
rotation, bilaterally.  

An examination of the back showed mild diffuse tenderness, 
mostly subjective, in the mid and lower region of the back 
from the lower thoracic spine through the lumbosacral spine 
to the sacral.  There was no paravertebral spasm in the back 
or sciatic notch tenderness on either side.  He had 30 
degrees of forward flexion, 10 degrees of extension, 20 
degrees of right lateral bending, and 25 degrees of left 
lateral bending.  

The X-ray results of the lumbosacral spine disclosed very 
minimal degenerative change in the upper lumbar levels.  
There was no significant intravertebral disc space narrowing 
or malalignment of the thoracic or lumbosacral spine.  A CT 
scan study showed no canal or neural foraminal stenosis, but 
did show mild central disc bulge at L5-S1.  

The X-ray results of the cervical spine showed mild 
degenerative changes at C5-C7.  There was no malalignment or 
other deformity and there was no stenosis or impingement 
noted on plain films.  The MRI results showed mild 
degenerative changes at C5-C7, but no evidence of herniated 
disc or significant bulging discs.  

In a March 2005 VA treatment record, the veteran complained 
of chronic neck and low back pain.  He reported the level of 
pain in the neck as 10 out of 10 with intermittent radiation 
to the upper extremities.  He reported the level of pain in 
his low back as 6 out of 10 with intermittent radiation into 
the lower extremities.  

The Board notes when a veteran's claim is pending at the time 
that regulatory amendments are made to the applicable 
diagnostic code sections, he or she is entitled to 
application of the rating criteria most favorable to his 
claim.  Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006).  


C.  Lumbar Spine disability from the period January 31, 1997 
to January 12, 2005.  

The Board has applied the noted criteria to the case at hand.  
Given that the veteran is not shown to have more than a mild 
limitation motion of the lumbar spine, or muscle spasm or 
loss of lateral spine motion, an evaluation in excess of 10 
percent is not warranted under the former provisions of 
Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a (2003).  
As there is no evidence of forward flexion of the 
thoracoloumbar spine less than 60 degrees, an evaluation in 
excess of 10 percent is not warranted under the revised 
criteria for evaluating lumbar spine disabilities for the 
period in question.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2007).  

As there is no evidence of ankylosis or intervertebral disc 
syndrome, an evaluation in excess of 10 percent is not 
warranted under either the former or revised criteria for 
rating the service-connected lumbar spine disability.  


D.  Lumbar Spine disability beginning on January 13, 2005.  

The Board has applied the noted criteria to the case at hand.  
As there is no evidence of unfavorable ankylosis of the 
lumbar spine or intervertebral disc syndrome, an evaluation 
in excess of 40 percent is not warranted under either the 
former or revised criteria for rating lumbar spine 
disabilities.  

As there is no evidence of residuals of fracture of the 
vertebra, an evaluation in excess of 40 percent is not 
warranted under the former criteria of Diagnostic Code 5285.  
38 C.F.R. § 4.71a (2003).  


E.  Cervical Spine disability for the period from January 31, 
1997 to July 17, 2002.  

Taking into account the February 1995 examination findings 
(forward flexion to 20 degrees, extension to 20 degrees, 
normal lateral flexion, and rotation to 55 degrees) and 
subsequent treatment records, in view of Deluca, 8 Vet. App. 
at 204-207 and 38 C.F.R. §§ 4.40, 4.45, the Board finds that 
the service-connected cervical spine disability is not shown 
to be productive of more than a mild limitation of motion for 
the period in question.  



F.  Cervical Spine disability for the period beginning on 
July 18, 2002.  

Taking into account the medical evidence of record, including 
the July 2002 examination findings (forward flexion limited 
to 10 degrees, with pain an additional 10 degrees; extension 
to 10 degrees, with discomfort an additional 10 degrees; 20 
degrees of lateral flexion bilaterally; and 40 degrees of 
rotation bilaterally), and 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the service-connected cervical spine disability is 
not shown to be manifested by more than forward flexion 
limited to 15 degrees as contemplated for a higher evaluation 
under the revised criteria for evaluating cervical spine 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2007).  

As the veteran does not demonstrate favorable ankylosis of 
the cervical spine or intervertebral disc syndrome, an 
evaluation in excess of 20 percent is not warranted under the 
revised criteria for evaluating cervical spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  


III.  TDIU rating

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.  

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of substantially gainful employment.  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the [service-
connected] condition is less than 100 percent, and only asks 
for TDIU because of "subjective" factors that the 
"objective" rating does not consider.  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  


IV.  Non-service connected pension

Non-service connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993).  

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

The Court has provided an analytical framework for 
application in pension cases.  See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether there is entitlement to nonservice 
connected disability pension on an extraschedular basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background, or other related factors.  


V.  Facts and analysis

In April 1988, the veteran submitted his claims for 
disability benefits for a heart condition, left eye 
condition, left knee condition and claim for permanent and 
total disability rating for pension purposes.  In January 
1997, the veteran submitted his claim of entitlement to TDIU 
benefits.  The veteran asserts he is unable to be employed 
due to his disabilities.  

The Board notes that the veteran is currently service-
connected for a low back disorder evaluated at 10 percent 
effective January 1997 and 40 percent effective in January 
2005; cardiovascular disorder evaluated at 30 percent 
effective in April 1988; traumatic 6th cranial nerve partial 
palsy with diplopia evaluated at 30 percent effective in May 
2001; cervical spine disorder evaluated at 10 percent 
effective in January 1997 and 20 percent effective in July 
2002; tinnitus evaluated at 10 percent effective January 
1997; and a left ear hearing loss and residuals left knee 
injury, each assigned noncompensable evaluations.  

Additionally, the veteran had several nonservice connected 
disabilities that were considered for pension purposes, 
including depressive disorder, joint pain in the knee, 
chronic obstructive pulmonary disease (COPD), venous 
thrombosis and bilateral carpal tunnel syndrome.  

In the present case, the veteran does meet the threshold 
requirement for a total compensation rating based on 
individual unemployability in that his combined service-
connected disabilities are now rated at 80 percent.  38 
C.F.R. § 4.16(a).  He was assigned a 40 percent rating for 
the service-connected low back disability effective on 
January 13, 2005.  

Since the veteran meets the threshold requirement for a total 
disability rating there must also be a determination that the 
veteran's disabilities are sufficient to produce 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In a February 1998 VA examination, the veteran reported that 
his past employment history included working as a laborer in 
a supply company and in the coal mines for 13 years.  He 
reported last working in 1997 doing carpentry.  

The veteran reported being no longer able to perform such 
labor intensive work because he could no longer carry things 
because of his back, leg and hip pain.  It hurt to walk, 
especially carrying loads.  He also reported chest pain which 
could occur with exertion, but was unpredictable in nature.  
He reported that he was taking business management courses at 
the local community college.  

In a November 1998 VA examination, the VA examiner reviewed 
the veteran's extensive medical history.  The examiner noted 
that the veteran was capable of attending classes and 
therefore capable of certain levels of activity.  

The examiner opined that the veteran was capable of 
employment that did not entail heavy labor, which could 
worsen the pain syndrome of the spine and hips.  The examiner 
stated the veteran would seem to be able to tolerate desk 
jobs given his ability to tolerate the level of activity 
associated with being enrolled in school.   

In a January 2005 VA examination report, the VA examiner 
recorded the veteran's clinical history.  The veteran 
reported last working as a carpenter in 1993 and having his 
last employment during his 60-day tour for the National Guard 
when he was stationed in New Jersey and was seen at the 
Lakehurst Naval Hospital Medical Center.  When asked how his 
heart affected his daily activities, the veteran responded, 
"would not affect it hardly any."  

The veteran's heart size and pulmonary vasculature were 
within normal limits.  There was minimal nonspecific 
interstitial change present.  Lungs were mildly 
hyperexpanded, but otherwise free of acute infiltrate or 
effusion.  

The examiner noted and confirmed the veteran's diagnosed 
hypertension, but noted it was relatively controlled on oral 
medication.  The VA examiner opined that neither the 
veteran's hypertension nor his cardiac status would prevent 
him from being gainfully employed.  

In a September 2005 VA eye examination report, the examiner 
recorded the history of treatment for the disability.  An 
examination showed the veteran had constant alternating 
exotropia at distance and near.  The deviation was not easily 
correctable with spectacles and prism due to the variability 
of the exotropia in varying fields of gaze.  Prismatic 
spectacle correction improved his symptoms and lessened his 
awareness of the diplopia, but did not completely correct the 
condition.  

The examiner stated that his eye condition might preclude him 
from such occupations where double vision is an obvious 
hazard, such as driving or in such occupations where 
stereopsis or excellent depth perception was an absolute 
requirement or lack thereof may pose a hazard to himself or 
others, such as construction or heavy equipment operation.  
Otherwise, the examiner opined, the veteran should be able to 
secure and maintain gainful employment in light of his eye 
condition.  

In the January 2005 VA examination, the examiner recorded the 
history of the veteran's neck and low back disabilities.  An 
examination of his neck showed diffuse tenderness in the 
posterior aspect of his neck in the midline and along the 
paravertebral muscles.  Tenderness seemed to radiate into the 
trapezius muscles bilaterally.  There was noted limitation in 
range of motion of his neck.  

Additionally, there was mild diffuse tenderness in the mid 
and lower region of the back from the lower thoracic spine 
through the lumbosacral spine to the sacral.  The tenderness 
seemed to be subjective in nature.  The veteran had noted 
limitation in range of motion testing.  

The X-ray studies showed minimal degenerative changes in the 
upper lumbar levels with evidence of early osteophyte 
formation as well mild degenerative changes in the cervical 
neck from C5-C7.  The MRI results showed also showed mild 
degenerative changes in the cervical spine, but there was no 
evidence of herniated disc or significant bulging discs.  

The veteran was diagnosed with mild degenerative arthritis of 
the cervical spine and mild degenerative change in the 
lumbosacral spine.  

In a September 2005 VA addendum opinion to the January 2005 
orthopedics examination, the examiner opined that the veteran 
should be able to assume gainful employment doing most types 
of work which did not involve heavy lifting (above 20-30 
pounds), excessive bending or climbing.  The examiner opined 
that the veteran would certainly be able to assume all types 
of sedentary and light work.  

The Board notes that for a veteran to prevail on a total 
rating claim, the record must reflect some factor that takes 
the claimant's case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty finding employment is 
not enough, since a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment; the question is whether the claimant is capable 
of performing the physical and mental acts required for 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board recognizes initially that the veteran, who had 
completed high school, previously had been shown to have 
enrolled in business management courses and that a VA 
examiner had earlier opined that he was capable of employment 
consistent with the level of activity he tolerated in his 
classes.  

While the veteran has a document work history that included 
physically demanding labor, the Board finds the medical 
evidence currently does not serve to establish that the 
service-connected disabilities, either individually or when 
viewed as a group, are so disabling as to prevent him from 
securing and maintaining all forms of substantially gainful 
employment consistent with a work background that would be 
consistent with either sedentary employment or certainly 
light manual labor.  The currently is no competent evidence 
to support the veteran's assertions in this regard.  
Accordingly, the Board finds that a TDIU rating is not 
warranted based on the evidence of record.   

However, for VA pension purposes, the Board finds that the 
veteran is shown at the present time to be prevented from 
working at substantially gainful employment given his various 
disabilities (both service-connected and nonservice-connected 
that the RO has calculated as producing a combined rating of 
90 percent) and allowing for consideration other factor such 
his age and his history of extended unemployment.  



ORDER

An increased rating in excess of 10 percent for the service-
connected mild central disc bulge at L5-S1 with X-ray 
findings of early osteophyte formation at T12-L1 for the 
period January 31, 1997 to January 12, 2005 is denied.  

An increased rating in excess of 40 percent for the service-
connected mild central disc bulge at L5-S1 with X-ray 
findings of early osteophyte formation at T12-L1 for the 
period beginning January 13, 2005 is denied.  

An increased rating in excess of 10 percent for the service-
connected degenerative changes of the cervical spine with 
end-plate osteophytes at C5-C7 for the period January 31, 
1997 to July 17, 2002 is denied.  
 
An increased rating in excess of 20 percent for the service-
connected mild degenerative changes of the cervical spine 
with end-plate osteophytes at C5-C7 for the period beginning 
July 18, 2002 is denied.  

A total rating based on individual unemployability (TDIU) due 
to service-connected disability is denied.  

A permanent and total disability rating for VA pension 
purposes is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  

To the extent that the information contained in the attached 
VA Form conflicts with the summary below, please disregard 
the information on the VA Form and instead rely upon the 
following information:  


Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  


The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 


Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


